Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Dec. 13, 2019.
Claims 1-20 are pending in the case. Claims 1 and 15 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakkani et al. (hereinafter Hakkani) U.S. Patent Publication No. 2013/0289984.
With respect to independent claim 1, Hakkani teaches a data storage and retrieval system comprising: 
a data storage module, the data storage module comprises a data lake for storing unstructured data fragments (see e.g. para [29][30][33] – “The modified or cleaned transcribed utterances may then be stored (act 308).”); 
a gateway module, the gateway module is configured to process instream transactions, wherein processing of an instream transaction comprises identifying any privacy data elements in the instream transaction (see e.g. para [32]-[34] – “The transcribed utterance may then be anonymized such that a source of the utterance (i.e., a speaker) may not be easily determined (act 306). The details of anonymization are described in detail below. The modified or cleaned transcribed utterances may then be stored (act 308).”), 
encrypting the privacy data element or elements, and storing the instream transaction as data fragments in the data storage module (see e.g. para [36]-[39] – “Three methods are known for partial access to databases. These methods may be used in implementations consistent with the principles of the invention for sanitization of personal information in spoken language utterances. The methods include value distortion, value disassociation and value class membership. Value distortion alters confidential values that need to be hidden with random values. Value dissociation keeps a true distribution of the values, but replaces each value in a record with a value of the same field from another record.”); and 
wherein processing the instream transactions renders the data storage module compliant with privacy data regulations (see e.g. para [34] – “The aim of sanitization is to hide personal information, given privacy requirements, in order to disable data mining approaches from extracting personal or other private business related information in spoken language databases.”).  
With respect to dependent claim 2, Hakkani teaches the gateway module comprises an input processing unit configured to process the instream transactions, the input processing unit includes AI- empowered process automation for processing the instream transactions (see e.g. para [28]).  
With respect to dependent claim 3, Hakkani teaches processing of the instream transactions by the input processing unit comprises: parsing an incoming instream transaction using natural language processing (NLP) into data objects; identifying data objects which are privacy data elements (see e.g. para [36]-[41] – “For example in the utterance "my phone number is 1 2 3 4 5 6 7 8 9 0", the sub-string "1 2 3 4 5 6 7 8 9" contains the named entity of type &lt;PHONE NUMBER&gt;. After named entity extraction, this entity can be marked in the utterance using eXtensible Markup Language (XML) tags: "my phone number is &lt;PHONE_NUMBER&gt;1 2 3 4 5 6 7 8 9 0 &lt;/PHONE NUMBER&gt;" for sanitization purposes.”); encrypting the data objects which are privacy data elements; and tagging the data objects; and storing the data objects in the data lake (see e.g. para [36]-[41]).  
With respect to dependent claim 4, Hakkani teaches the input processing unit comprises software bots for processing the instream transactions (see e.g. para [26] – module 102 can be a bot.  The examiner notes that software bots are merely programs that designed to carry task automatically.)
With respect to dependent claim 7, Hakkani teaches the data objects stored in the data lake provides a 3600 view of customers (see e.g. para [34]-[40]- because private data is “sanitized,” all data of customers are available.).  
With respect to independent claim 15, Hakkani teaches a method for storing data: receiving instream transactions from different data sources (see para [19][26]-[28]); processing the instream transactions, wherein processing the instream transactions comprises identifying any data element of a transaction which is privacy sensitive and encrypting the identified privacy sensitive data elements (see e.g. para [36]-[39] – “Three methods are known for partial access to databases. These methods may be used in implementations consistent with the principles of the invention for sanitization of personal information in spoken language utterances. The methods include value distortion, value disassociation and value class membership. Value distortion alters confidential values that need to be hidden with random values. Value dissociation keeps a true distribution of the values, but replaces each value in a record with a value of the same field from another record.”); and storing the instream transactions into a data lake as unstructured data fragments, including the privacy sensitive data elements (see e.g. para [29][30][33] – “The modified or cleaned transcribed utterances may then be stored (act 308).”), wherein the data lake contains unstructured data fragments which comply with privacy data regulations and provide a 3600 view of customers (see e.g. para [34]-[40]- because private data is “sanitized,” all data of customers are available.).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani in view of Hosabettu et al. (hereinafter Hosabettu) U.S. Patent Publication No. 2017/0270431.
With respect to dependent claim 5, Hakkani does not expressly show the software bots are configured to operate in a swarm to process the instream transactions.  However, Hosabettu teaches similar feature (see e.g. para [3] [5] [20] – “BOTs can understand activities, order, and flows of processes, automatically generate rules, perform machine learning and artificial intelligence processes, and validate learned information. “ “a plurality of interoperable BOTs to a stored BOT inventory. Each of the BOTs is associated with one of a plurality of BOT types, has a common structure, and automates at least a portion of an enterprise process. A plurality of assembly rules is obtained by the enterprise BOT management computing device.”).  Hosabettu is directed to automated process in general. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hosabettu and Hakkani in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Hosabettu comes from Hosabettu.  Hosabettu discloses the motivation to create a group of software bots to interoperate together to perform certain task so that the system can operate more efficiently (see e.g. para [5]-[8]).
With respect to dependent claim 6, Hakkani does not expressly show the software bots are scalable based on volume of the instream transactions. However, Hosabettu teaches similar feature (see e.g. para [20] – “the BOT group module 36 can establish groups of BOTs that assist with load balancing or handle a different set of data than one or more other instances of a same BOT type “).  Hosabettu is directed to automated process in general. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hosabettu and Hakkani in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Hosabettu comes from Hosabettu.  Hosabettu discloses the motivation to create bot groups to deal with different load so that system can process data more efficiently (see e.g. para [20]).
With respect to dependent claim 16, Hakkani does not expressly show processing of the instream transactions are facilitated by an input processing unit, wherein the input processing unit comprises software bots configured to operate in a swarm for processing the instream transactions.  However, Hosabettu teaches similar feature (see e.g. para [3] [5] [20] – “BOTs can understand activities, order, and flows of processes, automatically generate rules, perform machine learning and artificial intelligence processes, and validate learned information. “ “a plurality of interoperable BOTs to a stored BOT inventory. Each of the BOTs is associated with one of a plurality of BOT types, has a common structure, and automates at least a portion of an enterprise process. A plurality of assembly rules is obtained by the enterprise BOT management computing device.”).  Hosabettu is directed to automated process in general. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hosabettu and Hakkani in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Hosabettu comes from Hosabettu.  Hosabettu discloses the motivation to create a group of software bots to interoperate together to perform certain task so that the system can operate more efficiently (see e.g. para [5]-[8]).
Claims 8-11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani in view of Qureshi et al. (hereinafter Qureshi) U.S. Patent Publication No. 2014/0007214.
With respect to dependent claim 8, Hakkani does not expressly show the gateway module comprises an output processing unit configured to process access requests to the data storage module to generate output transactions to access requestors.  However, Qureshi teaches similar feature (see e.g. Fig. 1D, 1E Abstract para [62][401] Claim 1).  Qureshi is directed to data access/retrieval process in general (see e.g. Abstract para [5][6]). Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hakkani and Qureshi in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Qureshi comes from Qureshi.  Qureshi discloses the motivation to allow user access encrypted data via secured gateway (see e.g. Fig. 1D, 1E para [62] [401] Claim 1).
 With respect to dependent claim 9, the modified Hakkani teaches the access requests by the access requestors are received through workflow gateways coupled to the gateway module, wherein the workflow gateways are secured gateways to ensure access requests are valid access requests from authorized access requestors (see e.g. Fig. 1D, 1E para [62][401] Claim 1).  
With respect to dependent claim 10, the modified Hakkani teaches the valid access requests are processed by the output processing unit, wherein encrypted privacy data elements of the valid access requests are decrypted prior to sending back to the authorized access requestors (see e.g. para [84]).  
With respect to dependent claim 11, the modified Hakkani teaches the output processing unit comprises software bots for processing the access requests (see e.g. para [26] – module 102 can be a bot.  and Qureshi para [003] [57] [67] - The motivation to combine Hakkani and Qureshi comes from Qureshi.  Qureshi discloses the motivation to automate the process – para [003] [57] [67]. The examiner notes that software bots are merely programs that designed to carry task automatically).  
With respect to dependent claim 17, the modified Hakkani teaches receiving access requests through workflow gateways which are configured to ensure the access requests are valid access requests from authorized access requestors (see e.g. Qureshi Fig. 1D, 1E para [62][401] Claim 1 – the motivation to combine is discussed above).
 With respect to dependent claim 18, the modified Hakkani teaches processing the valid access requests, wherein the processing includes decrypting encrypted privacy sensitive data elements of the valid access requests before generating output transactions to the authorized access requestors (see e.g. Qureshi para [84] – the motivation to combine is discussed above).  

Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani in view of Qureshi and further in view of Hosabettu.
With respect to dependent claim 12, Hakkani-Qureshi does not expressly show the software bots are configured to operate in a swarm to process the access requests.  However, Hosabettu teaches similar feature (see e.g. para [3] [5] [20] – “BOTs can understand activities, order, and flows of processes, automatically generate rules, perform machine learning and artificial intelligence processes, and validate learned information. “ “a plurality of interoperable BOTs to a stored BOT inventory. Each of the BOTs is associated with one of a plurality of BOT types, has a common structure, and automates at least a portion of an enterprise process. A plurality of assembly rules is obtained by the enterprise BOT management computing device.”).  Hosabettu is directed to automated process in general. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hosabettu and Hakkani in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Hosabettu comes from Hosabettu.  Hosabettu discloses the motivation to create a group of software bots to interoperate together to perform certain task so that the system can operate more efficiently (see e.g. para [5]-[8]).

With respect to dependent claim 19, Hakkani-Qureshi does not expressly show processing of the valid access requests is facilitated by software bots configured to operate in a swarm to process the access requests.  However, Hosabettu teaches similar feature (see e.g. para [3] [5] [20] – “BOTs can understand activities, order, and flows of processes, automatically generate rules, perform machine learning and artificial intelligence processes, and validate learned information. “ “a plurality of interoperable BOTs to a stored BOT inventory. Each of the BOTs is associated with one of a plurality of BOT types, has a common structure, and automates at least a portion of an enterprise process. A plurality of assembly rules is obtained by the enterprise BOT management computing device.”).  Hosabettu is directed to automated process in general. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hosabettu and Hakkani in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Hosabettu comes from Hosabettu.  Hosabettu discloses the motivation to create a group of software bots to interoperate together to perform certain task so that the system can operate more efficiently (see e.g. para [5]-[8]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani in view of Paixao (hereinafter Paixao) U.S. Patent Pub. No. 2016/0180022.
With respect to dependent claim 13, Hakkani does not expressly show that the gateway module comprises a security unit configured to continuously monitor the system to maintain operation health and security.  However, Paixao teaches similar feature (see e.g. para [71]).  Paixao is directed to network data access in general (see e.g. Abstract para [15]). Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hakkani and Paixao in front of them to modify the system of Hakkani to include the above feature.  The motivation to combine Hakkani and Paixao comes from Paixao.  Paixao discloses the motivation to monitor network gateway to avoid security breach (see e.g. Abstract para [15][71]).
With respect to dependent claim 14, the modified Hakkani teaches  the security unit comprises software bots for continuously monitoring the system (see Paixao para [71] – The motivation to combine is discussed above).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hakkani in view of Qureshi, Hosabettu and further in view of Paixao.
With respect to dependent claim 20, Hakkani does not expressly show that continuous monitoring of the instream and output transactions via a security unit, wherein the security unit comprises software bots configured for facilitating the continuous monitoring. However, Paixao teaches similar feature (see e.g. para [71]).  Paixao is directed to network data access in general (see e.g. Abstract para [15]). Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Hakkani and Paixao in front of them to further modify the modified system of Hakkani to include the above feature.  The motivation to combine Hakkani and Paixao comes from Paixao.  Paixao discloses the motivation to monitor network gateway to avoid security breach (see e.g. Abstract para [15][71]).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PEI YONG WENG/Primary Examiner, Art Unit 2179